Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2022 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-9, 11, 13 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 20200133335 A1).
	Regarding claim 1, Wu (e.g., Figs. 1-5 and 9; Fig. 5 is reproduced for reference) discloses a display substrate, comprising: 

    PNG
    media_image1.png
    548
    1516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    1229
    media_image2.png
    Greyscale

Annotated version of Wu’s Fig. 5
a flexible substrate (e.g., Figs. 1-5; flexible substrate 102, Fig. 9; flexible substrate 602); 
a shielding layer (e.g., Fig. 5 reproduced above; layer structure A) positioned such that a first side (bottom side) of the shielding layer is in contact with a flexible substrate (flexible substrate 102) and a second side (top side) is in contact with an insulating layer (insulating layer IL, corresponding to insulation layer IL shown in Fig. 3 or insulation layer 332 shown in Fig. 5), the shielding layer comprising the following elements within the shielding layer:
a pinhole array (e.g., Fig. 5; a pinhole array comprising apertures PH1 or PH2) on the flexible substrate configured to transmit light (e.g., Fig. 5; light transmission through pinholes PH1 and PH2); 
at least one curved electrode (e.g., Fig. 4; curved electrodes 210A1/210A2) responsive to bending of the flexible substrate (e.g., Figs. 1-5 and 9; curved electrodes are arranged in the bending region FR of the flexible substrate) around the pinhole array on the flexible substrate (e.g., Fig. 9 shows an example that the curved electrodes in the bending region FR around the pinhole array in the flat region FL of the flexible substrate); and 
a plurality of detecting lines (e.g., Figs. 3-5; sensing signal line 210 including a plurality of signal lines connected curved electrodes 210A1/210A2 with optical sensors 206/208); 
wherein the at least one curved electrode comprises a plurality of curved sub- electrodes connected in series (e.g., Fig. 4; a plurality of curved sub-electrodes 210A1/210A2); and 
wherein at least one of the plurality of curved sub-electrodes is coupled to one of the plurality of detecting lines (e.g., Figs. 3-5; sensing signal line 210 including a plurality of signal lines connected curved electrodes 210A1/210A2 with optical sensors 206/208).

Regarding claim 2, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein the pinhole array comprises a plurality of pinholes (e.g., Fig. 5 reproduced above; the pinhole array comprising openings between SU3) that pass through the shielding layer (layer structure A) from the first side (bottom side) of the shielding layer to the second side (top side) of the shielding layer (e.g., Fig. 5 reproduced above).

Regarding claim 3, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 2, wherein the shielding layer is conductive (e.g., Fig. 5; layer structure A is formed of metal layer M1 and M2 and electrodes 210A1/210A2).

Regarding claim 4, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein each of the plurality of curved sub-electrodes (e.g., Fig. 4; a plurality of curved sub-electrodes 210A1/210A2) is coupled to each of the plurality of detecting lines (e.g., Fig. 4; sensing signal line 210 including a plurality of signal lines connected between each curved electrodes 210A1/210A2).

Regarding claim 5, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein a contour of at least one of the plurality of curved sub-electrodes (e.g., Fig. 4; curved sub-electrodes 210A1/210A2) and a contour of the at least one curved electrode (e.g., Fig. 4; curved electrodes 210A1/210A2) are substantially the same.

Regarding claim 6, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein a contour of the at least one curved electrode forms a repeating curvature in a direction of the extension of the at least one curved electrode (e.g., Fig. 4; curved electrodes 210A1/210A2 having a repeating curvature).

Regarding claim 7, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein the at least one curved electrode (e.g., Figs. 4 and 9; curved electrodes 210A1/210A2) is positioned in a peripheral region (e.g., Figs. 2-3 and 5-6) lateral to the pinhole array (e.g., Fig. 5; pinhole array PH1 or PH2) within a plane of the shielding layer (e.g., Figs. 3 and 5). 

Regarding claim 8, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein the plurality of curved sub-electrodes (e.g., Figs. 4 and 9; curved electrodes 210A1/210A2) is at an edge region of the display substrate (e.g., Fig. 9; display substrate 602).

Regarding claim 9, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 8, wherein a number of the at least one curved electrode is two (e.g., Figs. 4 and 9; curved electrodes 210A1/210A2), and the two curved electrodes are opposite to each other (e.g., Figs. 4 and 9; curved electrodes 210A1/210A2).

Regarding claim 11, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 2, wherein a material of the shielding layer is a resistance strain material ([0043]-[0044]; metallic material, which is a resistance strain material) and the resistance strain material is encapsulated within another material (insulation material 330) of shielding layer.

Regarding claim 13, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 1, wherein the display substrate comprises a display region (e.g., Fig. 9; display region FL) and a peripheral region (e.g., Fig. 9; peripheral region FR) surrounding the display region (e.g., Fig. 9; display region FL), wherein a projection of the pinhole array on the display substrate is in the display region (e.g., Figs. 5 and 9; pinhole array disposed in display region FL), and wherein a projection of the at least one curved electrode on the display substrate is in the peripheral region (e.g., Figs. 5 and 9; curved electrodes disposed in peripheral region FR).

Regarding claim 21, Wu (e.g., Figs. 1-5 and 9; Fig. 5 is reproduced on page 3 for reference) discloses a display device, comprising: a display substrate comprising: 
a flexible substrate (e.g., Figs. 1-5; flexible substrate 102, Fig. 9; flexible substrate 602); and
a shielding layer (e.g., Fig. 5 reproduced above; layer structure A) positioned such that a first side (bottom side) of the shielding layer is in contact with a flexible substrate (flexible substrate 102) and a second side (top side) is in contact with an insulating layer (insulating layer IL, corresponding to insulation layer IL shown in Fig. 3 or insulation layer 332 shown in Fig. 5), the shielding layer comprising the following elements within the shielding layer:
a pinhole array (e.g., Fig. 5; an array of pinholes PH1 or PH2) on the flexible substrate configured to transmit light (e.g., Fig. 5; light transmission through pinhole PH4); 
at least one curved electrode (e.g., Fig. 4; curved electrodes 210A1/210A2) responsive to bending of the flexible substrate (e.g., Figs. 1-5 and 9; curved electrodes are arranged in the bending region FR of the flexible substrate) around the pinhole array on the flexible substrate (e.g., Fig. 9 shows an example that the curved electrodes in the bending region FR around the pinhole array in the flat region FL of the flexible substrate); and
a plurality of detecting lines (e.g., Figs. 3-5; sensing signal line 210 including a plurality of signal lines connected curved electrodes 210A1/210A2 with optical sensors 206/208); and 
wherein the at least one curved electrode comprises a plurality of curved sub-electrodes connected in series (e.g., Fig. 4; a plurality of curved sub-electrodes 210A1/210A2); and 
wherein at least one of the plurality of curved sub-electrodes is coupled to one of the plurality of detecting lines (e.g., Figs. 3-5; sensing signal line 210 including a plurality of signal lines connected curved electrodes 210A1/210A2 with optical sensors 206/208).

Regarding claim 22, Wu (e.g., Figs. 1-5 and 9) discloses the display device of claim 21, wherein the pinhole array (e.g., Fig. 5; an array of pinholes PH1 or PH2) is formed through a fingerprint recognition portion (e.g., Fig. 5; fingerprint recognition portion comprising sensor units SU3 and curved signal lines 210 connected with SU3; [0038]), and the fingerprint recognition portion and the at least one curved electrode are composed of the same material (e.g., Fig. 5; fingerprint recognition portion comprising curved signal lines 210; [0038]).

10.	Claims 1-7 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 20190393278 A1).
Regarding claim 1, Wu (e.g., Figs. 1-17; Fig. 9 and Fig. 4 are reproduced for references) discloses a display substrate, comprising: 

    PNG
    media_image3.png
    570
    1379
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    1331
    media_image4.png
    Greyscale

Annotated version of Wu’s Figs. 4 and 9
a flexible substrate (flexible substrate 112); 
a shielding layer (layer structure A) positioned such that a first side (bottom side) of the shielding layer is in contact with a flexible substrate (flexible substrate 112) and a second side (top side) is in contact with an insulating layer (insulating layer 1083), the shielding layer comprising the following elements within the shielding layer:
a pinhole array (conductors CL1 form an array of openings) on the flexible substrate configured to transmit light (conductors CL1 form an array of openings to transmit light emitted from light emitting elements LE); 
at least one curved electrode (e.g., Figs. 13-15, 17 and 2-3, 5, 9, 10-11; curved conductors CL1) responsive to bending of the flexible substrate (bending of flexible substrate 112) around the pinhole array on the flexible substrate (conductors CL1 form an opening array on the flexible substrate); and 
a plurality of detecting lines (e.g., Figs. 13-15, 17 and 2-3, 5, 9, 10-11; curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS); 
wherein the at least one curved electrode comprises a plurality of curved sub- electrodes connected in series (e.g., Figs. 5-7; curved conductors CL1 comprises  a plurality of curved sub-electrodes); and 
wherein at least one of the plurality of curved sub-electrodes is coupled to one of the plurality of detecting lines (e.g., Figs. 5-7; curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS).

Regarding claim 2, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 1, wherein the pinhole array comprises a plurality of pinholes (e.g., Figs. 4 and 9 reproduced above; conductors CL1 form an array of openings) that pass through the shielding layer (layer structure A) from the first side (bottom side) of the shielding layer to the second side (top side) of the shielding layer.

Regarding claim 3, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 2, wherein the shielding layer is conductive (e.g., layer structure A is formed of conductor layer CL1).

Regarding claim 4, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 1, wherein each of the plurality of curved sub-electrodes (e.g., Figs. 5-7; curved conductors CL1 comprises  a plurality of curved sub-electrodes) is coupled to each of the plurality of detecting lines (curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS).

Regarding claim 5, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 1, wherein a contour of at least one of the plurality of curved sub-electrodes (e.g., Figs. 5-7; curved sub-electrodes of conductor CL1) and a contour of the at least one curved electrode (e.g., Figs. 5-7; curved sub-electrodes of conductor CL1) are substantially the same.

Regarding claim 6, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 1, wherein a contour of the at least one curved electrode forms a repeating curvature in a direction of the extension of the at least one curved electrode (e.g., Figs. 5-7; curved conductor CL1 having a repeating curvature).

Regarding claim 7, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 1, wherein the at least one curved electrode (e.g., Figs. 5-7; curved electrodes CL1) is positioned in a peripheral region (e.g., Figs. 5-7 and 9-10-6) lateral to the pinhole array (aperture array formed by conductor CL1) within a plane of the shielding layer (layer structure A). 

Regarding claim 21, Wu (e.g., Figs. 1-17; Fig. 9 and Fig. 4 are reproduced on page 9 for references) discloses a display device, comprising: a display substrate comprising: 
a flexible substrate (flexible substrate 112); and
a shielding layer (layer structure A) positioned such that a first side (bottom side) of the shielding layer is in contact with a flexible substrate (flexible substrate 112) and a second side (top side) is in contact with an insulating layer (insulating layer 1083), the shielding layer comprising the following elements within the shielding layer:
a pinhole array (conductors CL1 form an array of openings) on the flexible substrate configured to transmit light (conductors CL1 form an array of openings to transmit light emitted from light emitting elements LE); 
at least one curved electrode (e.g., Figs. 13-15, 17 and 2-3, 5, 9, 10-11; curved conductors CL1) responsive to bending of the flexible substrate (flexible substrate 112) around the pinhole array on the flexible substrate (conductors CL1 form an opening array on the flexible substrate); and
a plurality of detecting lines (e.g., Figs. 13-15, 17 and 2-3, 5, 9, 10-11; curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS); and 
wherein the at least one curved electrode comprises a plurality of curved sub-electrodes connected in series (e.g., Figs. 5-7; curved conductors CL1 comprises  a plurality of curved sub-electrodes); and 
wherein at least one of the plurality of curved sub-electrodes is coupled to one of the plurality of detecting lines (e.g., Figs. 5-7; curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20200133335 A1; hereinafter referred to as Wu’335) in view of Wu (US20180188861 A1; hereinafter referred to as Wu’s 861).
Regarding claim 10, Wu’335 (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 8, Wu’335 (e.g., Fig. 9) discloses wherein a number of the at least one curved electrode is two, and a number of the pinhole array is one, and wherein the two curved electrodes surround the pinhole array. Wu does not disclose wherein a number of the at least one curved electrode is four, and wherein the four curved electrodes surround the pinhole array. However, Wu’861 (e.g., Figs. 1-5, 10, and 15) discloses a flexible display, wherein a number of the at least one curved electrode is four (e.g., Figs. 2-5, 10, and 15), and wherein the four curved electrodes surround the display pixels of the display area 240 (e.g., Figs. 2-5, 10, and 15). Therefore, the combination of Wu’335 and Wu’861 discloses wherein a number of the at least one curved electrode is four, and a number of the pinhole array is one, and wherein the four curved electrodes surround the pinhole array. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical fingerprint sensors as taught by Wu’861 to the flexible OLED display of Wu’335. The combination/motivation would provide a flexible OLED display device integrated with an optical fingerprint sensor, which is capable of preventing or reducing cracking due to display bending.

7.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20200133335 A1) in view of Zeng (US 20180068157 A1).
Regarding claim 12, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate of claim 2, Wu (e.g., Figs. 1-5 and 9) discloses the display substrate further comprising a fingerprint recognition sensor (fingerprint sensor SU3) on a side of the flexible substrate (flexible substrate 102), but not opposite from the shielding layer. However, Zeng (Figs. 1-30) discloses the display substrate further comprising a fingerprint recognition sensor (e.g., Figs. 9-13 and 27; fingerprint sensor 2) on a side of the flexible substrate (e.g., Figs. 9-13 and 27; flexible substrate 10) opposite from the shielding layer (e.g., Figs. 9-13 and 27; light shielding layer 30). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the flexible display of Wu so that a fingerprint recognition sensor on a side of the flexible substrate opposite from the pinhole array and the at least one curved electrode of the shielding layer. The combination/motivation would be to provide an alternative rearrangement to integrate the fingerprint sensor with the display panel.

8.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20190393278 A1) in view of Kim (US 20190066595 A1).
Regarding claim 14, Wu (e.g., Figs. 1-17) discloses the display substrate of claim 1, wherein the plurality of detecting lines is coupled to a detecting circuit (bending detection sensor BS), the detecting circuit configured to determine a bending position and/or a bending angle (bending detection sensor BS). Wu does not disclose expressly determine a bending position and/or a bending angle according to voltage values from the plurality of detecting lines. However, Kim (e.g., Figs. 1-6) discloses a flexible display device, comprising: a flexible substrate (flexible substrate 110); at least one curved electrode (curved electrodes 150M1 and 150M2), the at least one curved electrode being responsive to bending of the flexible substrate (flexible substrate 110); and a plurality of detecting lines (detecting lines 71 and 91). Kim (e.g., Figs. 1-6) discloses wherein the plurality of detecting lines is coupled to a detecting circuit (detection circuit 650; [0082]), the detecting circuit configured to determine a bending position and/or a bending angle according to voltage values from the plurality of detecting lines (bending detection; [0089]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical fingerprint sensors as taught by Kim to the flexible display device of Wu. The combination/motivation would provide a flexible display device that is capable of detecting and preventing the cracking due to display bending.

9.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20200133335 A1) in view of Kim (US 20190066595 A1).
Regarding claim 20, Wu (e.g., Figs. 1-17; Fig. 9 and Fig. 4 are reproduced for references) discloses a control method for a display substrate, wherein the display substrate comprises: 
a flexible substrate (flexible substrate 112); and
a shielding layer (layer structure A) positioned such that a first side (bottom side) of the shielding layer is in contact with a flexible substrate (flexible substrate 112) and a second side (top side) is in contact with an insulating layer (insulating layer 1083), the shielding layer comprising the following elements within the shielding layer:
a pinhole array (conductors CL1 form an array of openings) on the flexible substrate configured to transmit light (conductors CL1 form an array of openings to transmit light emitted from light emitting elements LE); 
at least one curved electrode (e.g., Figs. 13-15, 17 and 2-3, 5, 9, 10-11; curved conductors CL1) responsive to bending of the flexible substrate (flexible substrate 112) around the pinhole array on the flexible substrate (conductors CL1 form an opening array on the flexible substrate); and 
the plurality of detecting lines (e.g., Figs. 13-15, 17 and 2-3, 5, 9, 10-11; curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS); 
wherein the at least one curved electrode comprises a plurality of curved sub-electrodes connected in series (e.g., Figs. 5-7; curved conductors CL1 comprises  a plurality of curved sub-electrodes); 
wherein at least one of the plurality of curved sub-electrodes is coupled to one of the plurality of detecting lines (e.g., Figs. 5-7; curved conductors CL1 including a plurality of signal lines connected with curved sub-electrodes and the bending sensors BS); 
wherein the detecting circuit (bending detection sensor BS) is configured to determine the bending position and/or the bending angle.

Wu does not discloses determining a bending position and/or a bending angle according to voltage values from a plurality of detecting lines during a non-display period as claimed. However, Kim (e.g., Figs. 1-6) discloses a control method for a display substrate, wherein the display substrate comprising: a flexible substrate (flexible substrate 110); at least one curved electrode (curved electrodes 150M1 and 150M2), the at least one curved electrode being responsive to bending of the flexible substrate (flexible substrate 110); and a plurality of detecting lines (detecting lines 71 and 91). Kim (e.g., Figs. 1-6) discloses the control method comprising: during a non-display period, controlling the first voltage terminal and the second voltage terminal to supply a voltage to the two terminals of each of the at least one curved electrode (Figs. 1-5 and [0106]-[0108]; test voltage signals are applied for bending detection during a non-display period); determining a bending position and a bending angle according to voltage values from a plurality of detecting lines coupled to the detecting circuit (Figs. 1-5 and [0106]-[0108]; bending detection); and during a display period, controlling a first voltage terminal and a second voltage terminal to stop supplying voltage to two terminals of each of the at least one curved electrode (Figs. 1-5 and [0106]-[0108]; normal data voltage signals are applied during a display period), wherein one of the two terminal is coupled to the first voltage terminal and the other of the two terminal is coupled to the second voltage terminal (Figs. 1-5; curved electrodes 150M1 and 150M2 includes two terminals to receive a high voltage and a low voltage); and wherein the first voltage terminal is a high voltage terminal and the second voltage terminal is a low voltage terminal (Figs. 1-5; curved electrodes 150M1 and 150M2 includes two terminals to receive a high voltage and a low voltage). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical fingerprint sensors as taught by Kim to the flexible display device of Wu. The combination/motivation would provide a flexible display device that is capable of detecting and preventing the cracking due to display bending.

Response to Arguments
10.	Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
11.	Applicant has amended claims 1 and 20-21 by adding new limitations “a shielding layer positioned such that a first side of the shielding layer is in contact with a flexible substrate and a second side is in contact with an insulating layer”. In addition, applicant further argues that the claimed shielding layer is a distinct layer and should not be interpreted as multiple layers. 
The examiner respectfully disagrees with applicant’s arguments. First of all, according to the claim language of claims 1 and 20-21, applicant merely claims the shielding layer comprising a plurality of following elements within the shielding layer: a pinhole array to transmit light; at least one curved electrode around the pinhole array; and a plurality of detecting lines; wherein the at least one curved electrode comprises a plurality of curved sub-electrodes connected in series; and wherein at least one of the plurality of curved sub-electrodes is coupled to one of the plurality of detecting lines. Nowhere in the claims further define the structures of each element and how the plurality of elements are arranged with respect to each other to form a single layer structure. Furthermore, examiner notes that applicant’s claim language is open-ended, which does not preclude the possibility that other unrecited features may be present. For example, claim 11 further recites the limitation “wherein a material of the shielding layer is a resistance strain material and the resistance strain material is encapsulated within another material of shielding layer”, which indicates the shielding layer further comprises a second layer or an encapsulation layer. Therefore, the “shielding layer” as claimed is interpreted under a broadest reasonable interpretation. Any layer structure comprising the plurality of claimed element can be interpreted as the “shielding layer” as claimed. 

Applicant has amended claims 1 and 20-21. However, the amendments do not overcome the rejection under Wu (US 20200133335 A1) and Wu (US20180188861 A1). 
As one reference, Wu (US 20200133335 A1) discloses a flexible display device. Wu’s Fig. 5 is reproduced below for reference.

    PNG
    media_image1.png
    548
    1516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    1229
    media_image2.png
    Greyscale

Annotated version of Wu’s Fig. 5
Wu discloses a flexible substrate 102 and a layer structure A disposed on the flexible substrate 102. the layer structure A has a bottom side in contact with the flexible substrate 102 and a top side in contact with an insulating layer IL. Wu (Figs. 3-5) further discloses the layer structure A comprising the following elements within the layer structure: a pinhole array comprising apertures PH1 or PH2 to transmit light; curved electrodes comprises a plurality of curved sub- electrodes 210A1/210A2 around the aperture array; and a plurality of signal lines connected curved electrodes 210A1/210A2 with optical sensors 206/208. Therefore, Wu (US 20200133335 A1) teaches the shielding layer as claimed in claims 1 and 20-21.

As another reference, Wu (US20180188861 A1) discloses a flexible display device. Wu’s Figs. 4 and 9 are reproduced below for reference.

    PNG
    media_image5.png
    624
    1379
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    578
    1331
    media_image4.png
    Greyscale

Annotated version of Wu’s Figs. 4 and 9
Wu discloses a flexible substrate 112 and a layer structure A disposed on the flexible substrate 112. the layer structure A has a bottom side in contact with the flexible substrate 112 and a top side in contact with an insulating layer 1083. Wu (Figs. 5-7 and 9-10) further discloses the layer structure A comprising the following elements within the layer structure: a array apertures formed by conductors CL to transmit light; curved conductors CL comprises a plurality of curved sub-electrodes around the aperture array; and a plurality of signal lines connected curved sub-electrodes with the bending sensors BS. Therefore, Wu (US20180188861 A1) teaches the shielding layer as claimed in claims 1 and 20-21.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Wu (US 20210349499 A1) are cited to teach a flexible display device including a fingerprint sensor.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691